The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrode structure of claim 42  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It appears that at least part of what is being claimed in claim 42 is shown in figure 2.  However, claim 42 requires that the first and second electrodes are part of the punch arrangement or a tablet chute of the processing equipment.  Figure 2 is a single view which does not appear to correlate to at most more than one of these two alternate possibilities.  Thus the drawings do not show every feature of the claimed invention.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The disclosure is objected to because of the following informalities: The references to claims 1 and 8 are improper because those claims currently do not exist in the instant application.  Moreover, there will probably be changes to the number of claims and/or language and or scope of the patented claims if this application becomes a patent so that the references as originally filed will not correspond to the correct claims and/or will change the scope of the disclosure.  Applicant may replace the reference to the claims with the language of the originally filed claims or replace the reference to the claims with an appropriate statement such as “as disclosed herein”.  
Appropriate correction is required.
Claim 42 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 42, The punch arrangement does not have antecedent basis in claim 40, but would if it were dependent from claim 41.  For examination purposes, this is how claim 42 will be treated by examiner.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40-63 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens (US 2009/0056825) in view of the admitted state of the prior art and Goldfine ((US 2012/0126803).  In the patent publication Mertens teaches device and method for the monitored filling of containers with tablets which includes a feed device for feeding tablets to a free-fall section and a capacitive sensor for checking each falling tablet in the free-fell section.  In addition, the device includes a separating device for separating the bad tablets from the good tablets, the separating device being located below or underneath the sensor in the free-fall section.  A control unit is included which is connected to the separating device and which actuates the separating device on the basis of the values supplied by the capacitive sensor.  Paragraphs [0007]-[0011] teach that it is thus possible to check the tablets quantitatively during the filling process itself.  The sensor preferably includes a voltage generator for a generating a high-frequency alternating electrical field; two opposing, vertically oriented capacitor plates, which are given opposite, rapidly reversing charges by the voltage generator; and an ammeter.  The alternating electrical field preferably has a frequency in the range between approximately 500 kilohertz (kHz) and approximately 10 megahertz (MHz), and especially a frequency of approximately 1 megahertz (MHz).  With this arrangement, the sensor is able to detect more than approximately 1,000 tablets per minute.  The sensor is preferably also able to record the data for a tablet within a time window of less than approximately 100 milliseconds (ms), more preferably of less than approximately 50 Milliseconds (ms), and even more preferably of less than approximately 10 (ms), which represents a prerequisite for the exact and rapid actuation of the separating device.  The capacitor plates comprise a height of approximately 5 millimeters (mm) to approximately 20 millimeters (mm), and preferably of approximately 10 millimeters (mm).  The distance between the capacitor plates is in the range of approximately 5 mm to approximately 30 mm but is at least 10% larger than the width of a tablet.  Figure 1 shows an exemplary embodiment of the invention in which a sensor 12 is located in a free-fall section (6).  The sensor transmits the measured values to a control unit (7), which is itself adapted to transmit immediately (i.e., preferably within approximately 10 ms), a control command to a separating device (8) on the basis of the values transmitted by sensor.  Separating device is responsible for separating tablets (4), specifically bad tablets from the good tablets.  Figure 2 is a diagram of the sensor.  It is designed as a capacitive measuring sensor and comprises two opposing, vertically oriented capacitor plates (15, 16), between which constitutes an operation space through which the tablets fall.  The capacitor plates are given opposite, rapidly reversing charges by a voltage generator (13, an energy source) for high-frequency AC voltage.  Paragraph [0027] teaches that as a result of the reversing applied voltage, very small polarization changes occur in the tablet, which in itself represents an insulator, in the alternating field.  These very small polarization changes can be detected by an ammeter (18).  The measured current IM(t) is proportional to the number of charged particles in the tablet.  Excellent results are obtained even while the tablets are falling and during the corresponding extremely short time that each tablet is located in the area of the sensor.  Accurate measurements are maintained even during the continuous acceleration of tablets through the sensor.   Paragraph [0028] teaches that the details of the design of sensor can vary widely, as long as the basic structure is preserved.  Reference models corresponding to the type of tablet in question should be recorded in advance so that the sensor can be calibrated for the area of application in question.  In this way it is possible not only to count tablets during the filling process but also to verify the quantitative features of the tablets.  Specifically, such inspection and monitoring may discover and sort out in-line both broken tablets, two tablets arriving at the same time due to a failed separation of tablets on the feed device or, in the preferred case, tablets with the wrong color, even before they arrive in the container.  The term "tablet" or "tablets" should be construed to cover any solid pharmaceutical product including but not limited to capsules, caplets, gelatin, soft gel and the like.  Finally paragraph [0031] teaches that while the invention is shown in several forms, it is not limited to those embodiments illustrated, but is susceptible to various changes and modifications without departing from the spirit and scope of the invention.  Mertens does not teach the structure as part of a tablet manufacturing installation or methods associated therewith.  
Instant paragraphs [0003]-[0004] teach that both roller compaction and tablet pressing manufacturing installations are known and that measurement of properties of the produced materials are performed.  Instant paragraph [0006] teaches that there is an ongoing search for online methods to make those measurements on the manufactured products.  
In the patent publication Goldfine teaches methods and apparatus for characterizing composite materials for manufacturing quality assurance (QA), periodic inspection during the useful life, or for forensic analysis/material testing.  Systems are provided that determine electromagnetic material properties and material dimensions of composite materials from capacitive sensor inspection measurements.  These properties are related to the presence of buried defects in non-conductive composite materials, moisture ingress, aging of the material due to service or environmental/thermal exposure, or changes in manufacturing quality.  In particular paragraph [0046] teaches that non-conductive composites include glass fiber composites, ceramic matrix composites (CMCs), organic matrix composites, heterogeneous construction materials (e.g., asphalt, concrete, cement) pharmaceuticals/pills with particle suspensions, and other heterogeneous materials with low effective bulk conductivities.  The inventors have recognized and appreciated that the electromagnetic material properties and material dimensions estimated from capacitive sensor inspection measurements may be related to the presence of buried defects in non-conductive composite materials, moisture ingress, aging of the material due to service or environmental/thermal exposure, or changes in manufacturing quality.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the Mertens structure and method to the known pharmaceutical manufacturing installations because of its application to pharmaceutical processing as taught by Mertens, its ability to produce quantitative date on the tablets in a very short timeframe, the desire to find online analysis processes admitted by the prior art and the ability of capacitance sensors to find defects in non-conductive composite materials, moisture ingress, aging of the material due to service or environmental/thermal exposure, or changes in manufacturing quality in non-conductive composites such as pharmaceuticals/pills as taught by Goldfine.   Placement of the electrodes in an appropriate location in the known manufacturing installations would have been within the skill of those of ordinary skill in the art based on the teaching by Mertens that the details of the design of sensor can vary widely, as long as the basic structure is preserved.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-63 of copending Application No. 16/648,806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are so close in scope that it would be difficult to practice one set of claims without also practicing the other set of claims.  For example, instant claim 58 is narrower in scope than claim 37 of the 16/648,806 application such that practicing instant claim 58 would inherently practice the invention of claim 37 of the 16/648,806 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to pharmaceutical manufacturing installations and sensors used to monitor properties of pharmaceutical tablets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797